Title: From Benjamin Franklin to Lord Le Despencer, 26 July 1770
From: Franklin, Benjamin
To: Le Despencer, Francis Dashwood, Baron


My Lord,
Cravenstreet, July 26. 1770
I heartily wish your Lordship would urge the Plan of Reconciliation between the two Countries, which you did me the Honour to mention to me this Morning. I am persuaded that so far as the Consent of America is requisite, it must succeed. I am sure I should do everything in my Power there to promote it.

I beg leave to lay before your Lordship, and to request you would be so good as to peruse the enclos’d original Letters to me from Gen. Bouquet, who commanded the British Troops in Pensilvania in 1764, when I was one of the Commissioners of the Board of Treasury there. He was then on an Expedition against the Indians in the Ohio Country. Your Lordship will in these Letters see the effectual Use I made from time to time of my Influence in America, for his Majesty’s Service. Gen. Bouquet in that Expedition fought and defeated the Indians, and compell’d them to sue for Peace. He afterwards own’d great Obligations to me for the Assistance I procur’d him from our Province.
I have Enemies, as every public Man always has. They would be glad to see me depriv’d of my Office; and there are others who would like to have it. I do not pretend to slight it. Three Hundred Pounds less would make a very serious Difference in my annual Income. But as I rose to that Office gradually thro’ a long Service of now almost Forty Years, have by my Industry and Management greatly improv’d it, and have ever acted in it with Fidelity to the Satisfaction of all my Superiors, I hope my political Opinions, or my Dislike of the late Measures with America (which I own I think very injudicious) exprest in my Letters to that Country; or the Advice I gave to adhere to their Resolutions till the whole Act was repealed, without extending their Demands any farther, will not be thought a good Reason for turning me out. I shall, however, always retain a grateful Sense of your Lordship’s Good-will and many Civilities towards me, and remain as ever, with the greatest Respect, Your Lordship’s most obedient and most humble Servant
B Franklin
P.S. There are Letters also in the Secretary of State’s Office, from Gen. Braddock to the then Sir Thos. Robinson, expressing his great Obligations to me for the Services I rendered him.
Lord Le Despencer

 
Endorsed: Doctor Franklin
